    Case 2:16-md-02740-JTM-MBN Document 5975 Filed 01/22/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

In Re: TAXOTERE (DOCETAXEL)                                                 MDL NO. 2740
PRODUCTS LIABILITY LITIGATION
                                                                            SECTION “H” (5)

THIS DOCUMENT RELATES TO:                                                   JUDGE MILAZZO
Durden v. Sanofi, S.A., et al.

Civil Action No. 2:16-cv-16635

                 DEFENDANT’S SURREPLY IN OPPOSITION
    TO PLAINTIFF ANTOINETTE DURDEN’S MOTION TO ENFORCE CMO 12A

       Defendant sanofi-aventis U.S. LLC respectfully submits this Surreply in Opposition to

Plaintiff Antoinette Durden’s Motion to Enforce CMO 12A (Doc. 5518), and in light of Plaintiff’s

Reply Memorandum filed January 11, 2019 (Doc. 5787) and Supplemental Reply Memorandum

filed January 17, 2019 (Doc. 5949).

       Product identification is an essential element of a Plaintiff’s claim. See, e.g., Herbert v.

Miles Pharmaceuticals, No. 92-cv-4290, 1994 WL 10184, at *3 (E.D. La. 1994); Avandia Mktg.,

Sales Pract. And Prods. Liab. Litig., No. 2007-md-1871, 2010 WL4720335, at *1 (E.D. Pa. Nov.

15, 2015); Burns v. Univ. Corp. Prot. Alliance, No. 4:07-cv-00535, 2007 WL 2811533, at *2 (E.D.

Ark. Sept. 25, 2007); Lee v. Baxter Healthcare Corp., 721 F. Supp. 89, 92 (D. Md. 1989).

Defendant has a fundamental right to present its defenses on this issue. See, e.g., Philip Morris

USA Inc. v. Scott, 561 U.S. 1301, 1303 (2010); Armstrong v. Manzo, 380 U.S. 545, 552 (1965);

Mathews v. Eldridge, 424 U.S. 319, 333 (1976); Application of Eisenberg, 654 F.2d 1107, 1112

(5th Cir. 1981). The factual question of product ID may not be resolved on a disputed record under

a procedural MDL order that provides for no such relief.

       Such a resolution is even less possible where, as here, Plaintiff has submitted a large body

of evidence undermining her own claim that she received a Sanofi product, including evidence



                                                1
    Case 2:16-md-02740-JTM-MBN Document 5975 Filed 01/22/19 Page 2 of 5



submitted on the eve of argument on the instant Motion. In her Reply, Plaintiff points out that

Sanofi product with NDC 0075-8001-20 has a shelf-life of up to 18 months—arguing that Ochsner

must have kept dozens of vials of that particular product stocked for more than a year in advance

of Ms. Durden’s treatment, all while purchasing much greater quantities of docetaxel from other

manufacturers in bulk. See Plf’s Reply Ex. 1 (Doc. 5787-1); Def’s Response Ex. 2 (Doc. 5728-2)

(showing that Ochsner purchases of product 0075-8001-20 in sufficient quantities for Ms.

Durden’s treatment dated more than a year earlier to September 2010, while sufficient purchases

of Hospira product 409-020-120, for example, were made seven to fourteen days before each of

Ms. Durden’s infusions).

       But even the implausible suggestion that Ochsner kept more than a year’s supply of a drug

with an 18-month shelf life (which would be measured from date of manufacture, not purchase)

on hand for treatments that are scheduled weeks or months in advance cannot explain the full body

of evidence Plaintiff has submitted in support of her ever-changing theories. In her brief to the

Court on this issue in September, 2018—then advancing entirely different arguments for why she

must have received different Sanofi or Winthrop products—Plaintiff submitted the CMO 12A

documents of Plaintiff Toneka Terry, purporting to show that she received Sanofi product 0075-

8001-20 at Ochsner beginning in June 2012. On their face, Ms. Terry’s records indicate that she

received four infusions of 210mg each from June 27, 2012 to September 5, 2012. Ochsner’s

records show that it had not purchased 210mg of that product in the entire 18 months preceding

Ms. Terry’s treatment—much less the 840mg total docetaxel she recieved. See Def’s Response

Ex. 2 (Doc. 5728-2) (showing that Ochsner purchases of 210mg of product 0075-8001-20 would

date at least as far back as October 2010—20 months before Ms. Terry’s July 2012 infusion).




                                               2
         Case 2:16-md-02740-JTM-MBN Document 5975 Filed 01/22/19 Page 3 of 5



Simply put, Ms. Terry could not have received 210 mg of product 0075-8001-20 in July 2012, as

Ochsner did not have that much of that product at that time.

           In other words, Ms. Terry—like Ms. Durden—did not actually receive product 0075-8001-

20. Instead, her records corroborate that, as Sanofi has maintained for months and as Plaintiff’s

counsel is well aware, Ochsner used default docetaxel NDCs in certain documents with no

connection to the actual drug administered to patients. Where the use of these default codes is

made clear by other evidence the Plaintiff herself has submitted, such codes are not probative of

product ID—much less can they resolve an essential factual element of Plaintiff’s case outside of

trial.

           Moreover, upon further review of cases like that of Patricia St. Ann identified in Plaintiff’s

Supplemental Reply, Sanofi anticipates that like Durden and Terry, the number of patients who

claim to have been billed for Sanofi Taxotere 20mg will exceed not only the expiry period for the

medicine actually purchased, but also exceed the quantity available on purchase. The Irma Stevens

and Carmelita Carter cases, for which materials are attached, underscore that Ochsner simply does

not have reliable documentation of docetaxel actually administered to patients prior to 2015.

           Plaintiff’s Motion, Reply, and Supplemental Reply not only rely on insufficient evidence

of product ID, but also suggest that Sanofi should not be permitted to present its defenses relating

to product identification to a jury—a position unsupported by law. Accordingly, the record for

this Court’s decision and for any appeal should include items previously produced to the Court

through letter briefing and exchanged among the parties in discovery, along with other evidence

bearing on the issue of product identification. Defendant describes below, and attaches, additional

evidence bearing on the issue of product ID for the Court’s consideration and in order to provide

a complete record.




                                                     3
     Case 2:16-md-02740-JTM-MBN Document 5975 Filed 01/22/19 Page 4 of 5




         PRODUCT IDENTIFICATION EVIDENCE IN DURDEN V. SANOFI

1.   Plaintiff’s Sept. 18, 2018 submission re: product identification in Durden case and
     exhibits.

2.   Defendant’s Sept. 18, 2018 submission re: product identification in Durden case and
     exhibits.

3.   CMO 12A certifications and patient records of Plaintiffs Toneka Terry, demonstrating
     that Taxotere NDC numbers in billing records were inaccurately populated as
     “defaults” as indicated by Ochsner.

4.   CMO 12A certifications of Carmelita Carter and Irma Stevens, demonstrating that this
     issue is not manufactured in the Durden case, but present in another few dozen Ochsner
     treatment cases from this timeframe.

                                      Respectfully submitted,


                                      /s/ Douglas J. Moore
                                      Douglas J. Moore (Bar No. 27706)
                                      IRWIN FRITCHIE URQUHART & MOORE LLC
                                      400 Poydras Street, Suite 2700
                                      New Orleans, LA 70130
                                      Telephone: 504-310-2100
                                      Facsimile: 504-310-2120
                                      dmoore@irwinllc.com


                                      Harley V. Ratliff
                                      Adrienne L. Byard
                                      SHOOK, HARDY& BACON L.L.P.
                                      2555 Grand Boulevard
                                      Kansas City, Missouri 64108
                                      Telephone: 816-474-6550
                                      Facsimile: 816-421-5547
                                      hratliff@shb.com
                                      abyard@shb.com
                                      Counsel for sanofi-aventis U.S. LLC and Sanofi US
                                      Services, Inc.




                                            4
    Case 2:16-md-02740-JTM-MBN Document 5975 Filed 01/22/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 17, 2019, I electronically filed the foregoing with the Clerk

of the Court using the ECF system which sent notification of such filing to all counsel of record.



                                                             /s/ Douglas J. Moore




                                                 5
